Citation Nr: 1039002	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-20 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 1987 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of December 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has hearing loss, tinnitus, and a 
right ankle disability which began in seravice.  His statements 
cannot be rejected solely on an absence of contemporaneous 
evidence supporting his claim, although this may be a factor.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

The Veteran contends that he had significant noise exposure as a 
Naval flight officer during service.  He states that this 
resulted in hearing loss and tinnitus, which began in service, 
but have become worse.  There is evidence of noise exposure 
during service; for instance, the Veteran was in an aircraft 
mishap in October 1989, when the top of his airplane popped off 
in flight.  He has reported a subjective decrease in hearing, as 
well as tinnitus, since service, which he is competent to report.  
Accordingly, he must be afforded an examination to determine 
whether he currently has a hearing loss disability for VA 
purposes, and, if so, whether hearing loss and/or tinnitus are 
related to service.  

Concerning his claim for service connection for a right ankle 
condition, prior to service, in 1981, the Veteran sustained a 
fracture of the right femur, tibia, and fibula.  He feels that as 
a result, his right ankle was in a weakened state in service, 
rendering him more vulnerable to sprains and lasting damage from 
otherwise minor injuries.  He states that his pre-existing 
condition was aggravated in service.  Although if a condition was 
not present during service, it cannot have pre-existed service, 
the Veteran's statements of in-service injuries as well as post-
service continuity of symptomatology warrant an examination to 
determine whether a right ankle disability was of service onset.  
If X-rays unequivocally show that the right ankle was involved in 
the pre-service injury, then the question of whether the 
condition was aggravated by service must also be addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether he 
currently has a hearing loss disability, as 
defined in 38 C.F.R. § 3.385, and, if so, 
whether it is at least as likely as not 
related to his service, including noise 
exposure as a Naval flight officer.  The 
opinion must not be based on solely on the 
service treatment record findings, but must 
also reflect consideration of medical 
principles concerning hearing loss, as well 
as the Veteran's lay evidence.  In addition, 
the examination should ascertain whether he 
has tinnitus, and, if so, whether such is at 
least as likely as not due to inservice noise 
exposure, or otherwise of service onset.  The 
entire claims folder must be made 
available the examiner.  

2.  Scheduled the Veteran for an appropriate 
VA examination to determine whether he 
currently has a chronic right ankle 
disability, and if so, whether such is at 
least as likely as not related to service.  
All indicated studies, such as X-rays, must 
be accomplished prior to the opinion.  The 
entire claims folder must be made 
available the examiner.  

The examiner should also review the records 
pertaining to the 1981, pre-service right leg 
fractures, as well as current X-rays, and 
determine whether a right ankle disability 
was unequivocally present at the time of 
entry.  If, and only if, the answer is yes, 
the examiner should also address the 
following:
* Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that the 
disability underwent no chronic or permanent 
increase in severity during service?
* Is it clear and unmistakable (i.e., 
obvious, manifest, or undebatable) that any 
increase in severity during service was due 
to the natural progress of the condition?
The opinion must not be based on solely on 
the service treatment records, but must also 
reflect consideration of medical principles, 
as well as the Veteran's lay evidence.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claims for service 
connection for hearing loss, tinnitus, and a 
right ankle disability, under all applicable 
theories of entitlement.  If any claim 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


